Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 20, 2016

The Court of Appeals hereby passes the following order:

A17A0814. BRIAN C. LAVERNEZ v. CELIA A. LAVERNEZ.

      Brian C. Lavernez and Celia A. Lavernez were divorced in 2006. Brian
Lavernez filed a motion to modify his child support obligations. The trial court denied
his motion. Lavernez thereafter filed a motion for new trial, which the trial court also
denied. He now seeks to appeal the denial of his motion for new trial.
      The Georgia Supreme Court has appellate jurisdiction over all divorce and
alimony cases, including those cases ancillary to the divorce proceedings. See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2)
(670 SE2d 84) (2008); see also Todd v. Todd, 287 Ga. 250, 251-252 (1) (696 SE2d
323) (2010). In Georgia, when the obligation to pay child support arises from a prior
divorce proceeding, child support is a form of alimony. See Spurlock v. Dept. of
Human Resources, 286 Ga. 512, 513-514 (1) (690 SE2d 378) (2010); Jones v. Jones,
280 Ga. 712, 715-716 (2) (632 SE2d 121) (2006). Because Lavernez’s appeal of the
child support order falls within the Supreme Court’s jurisdiction, this appeal is hereby
TRANSFERRED to the Supreme Court for resolution.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/20/2016
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.